DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  
Regarding claim 1, in line  2, --away from—should be inserted between “facing” and “each”.
Regarding claim 11, in line 2, --away from—should be inserted between “facing” and “each”.
Regarding claim 16, in line 2, --away from—should be inserted between “facing” and “each”.
It is not physically possible for opposing surfaces of a substrate to face each other.
Appropriate correction is required.
Allowable Subject Matter
Claims 1 – 20 would be allowable after correcting the deficiencies noted above.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach or reasonably suggest an image sensor as recited:
in claim 1, and particularly including “wherein a first sidewall of the conductive connection pattern is in contact with the first impurity region”;
in claim 11, and particularly including, “wherein the impurity regions comprise: a first impurity region in contact with a first sidewall of the conductive connection pattern; and a second impurity region in contact with a second sidewall of the conductive connection pattern, the second sidewall facing the first sidewall’; and 
.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814